                                  UNITED STATES DISTRICT COURT
                                             FOR THE
                                   DISTRICT OF MASSACHUSETTS

                                                         )
TED’S OF FAYVILLE, INC.                                  )
                                                         )
                 Plaintiff,                              )
v.                                                       )    Civil Action No.
                                                         )
AMEKOUSSE KOFFI,                                         )
WOSUFIA TRANSPORTATION, LLC,                             )
C.H. ROBINSON COMPANY, INC., and                         )
C.H. ROBINSON WORLDWIDE, INC.,                           )
                                                         )
                 Defendant.                              )
                                                         )

                                          NOTICE OF REMOVAL

TO:     The Honorable Judges of the United States District Court for the District of Massachusetts:

        1.       Introduction. Defendants C.H. Robinson Worldwide, Inc. and C.H. Robinson

Company, Inc. (collectively, “CHR”)1 file this Notice of Removal pursuant to 28 U.S.C. §§1441

and 1446, and in support state as follows.

                 Defendants CHR respectfully show they are two of the named defendants in the

above-entitled civil action commended by the Plaintiff, Ted’s of Fayville, Inc. (“Ted’s” or the

“Plaintiff”), on June 7, 2019 and now pending in the Worcester Superior Court Department, Civil

Action No. 1985CV00837, Worcester County, Massachusetts (the “Civil Action”). Copies of the

Summons and Complaint in the Civil Action, attached hereto as Exhibit 1, were served on CHR on

June 19, 2019. Upon information and belief, no further proceedings have been had in the Civil Action

and the time of Defendant CHR within which to file a notice of removal has not expired.


1
 C.H. Robinson Company, Inc. is an operational subsidiary of C.H. Robinson Worldwide, Inc. and is registered with the
Federal Motor Carrier Safety Administration as a transportation broker under US DOT No. 2226453; broker license No.
MC-384859, with C.H. Robinson Worldwide, Inc. as a “d/b/a.” C.H. Robinson Company, Inc. and C.H. Robinson
Worldwide, Inc. are treated as a single defendant, “CHR,” for purposes of this Notice of Removal.


                                                                                                           14449996.1
           In the Civil Action Plaintiff Ted’s seeks to recover $223,648.54 in alleged recovery

damages, Complaint, ¶ 54, plus continuing storage damages, Complaint, ¶¶ 55 and 56, from the

defendants, including CHR, under several theories including, inter alia, claims for unjust

enrichment, quantum meruit, breach of contract, breach of covenant of good faith and fair dealing,

and violations of M.G.L. c. 93A. Plaintiff’s claims arise from certain tractor-trailer recovery

services Plaintiff allegedly performed in July 2016 following an accident involving a commercial

tractor-trailer vehicle owned by defendant Wosufia Transportation, LLC (“Wosufia”) and operated

by its driver, defendant Amekousse Koffi (“Koffi”) that crashed in Millbury, Massachusetts while

transporting a shipment of paper. Id. at ¶ 9. Plaintiff alleges “the tractor . . . was owned by Cresco

Capital, Inc.,”2 Id. at ¶ 14, and that “the trailer . . . was owned by Big Rig Trucks & Trailers,

LLC.”3 Id. at ¶ 15.

            Plaintiff Ted’s further alleges the accident involving the tractor-trailer vehicle in this case

was being driven by defendant Koffi, Complaint, ¶ 10, as “the driver and principal of [defendant]

Wosufia.” Id. at ¶ 10. Ted’s further alleges “Wosufia’s USDOT, # 2441242 [is] (sic) inactive,”

Id. at ¶ 12, and that “Wosufia was operating under CH Robinson’s USDOT number, # 2226453”

at the time of the accident. Id. at ¶ 13. Ted’s further alleges that the accident of July 25, 2016

“was the result of the negligence of Koffi and / or Wosufia.” Id. at ¶ 17.

           Plaintiff Ted’s further alleges it provided towing and recovery services on the tractor and

trailer at the accident scene and “issued an invoice to Defendants” for its services. Complaint, ¶¶

18-45. After allowing for partial payments it received from Cresco Capital and Commercial Truck

Claims Management and for scrap of the trailer, Ted’s claims it is still owed $223,648.54, plus




2
    Cresco Capital, Inc. is not a defendant in this case.
3
    Big Rig Trucks & Trailers, LLC also is not a defendant in this case.

                                                              2
                                                                                                  14449996.1
continuing storage charges of $67.41 per day for storage of the cargo and $140 per day for storage

of Big Rig’s trailer. Id. at ¶¶ 51-56.

       2.       Jurisdiction - 28 U.S.C. § 1332(a).

       Based on the allegations in Ted’s Complaint, the Civil Action may be removed to this Court

by Defendant CHR pursuant to 28 U.S.C. § 1441 on the basis of diversity of citizenship jurisdiction

pursuant to 28 U.S.C. § 1332(a). That statute, as relevant, provides as follows:

                (a) The district courts shall have original jurisdiction of all civil
                    actions where the matter in controversy exceeds the sum or value
                    of $75,000, exclusive of interest and costs, and is between –
                    (1) Citizens of different States;


   a) Diversity of citizenship: The parties in this case are citizens of different states and meet

the diversity criteria of 28 U.S.C. § 1332(a), as follows:

               Plaintiff   Ted’s   is   a   resident   of   Southborough,    Massachusetts.

                Complaint, ¶ 1.

               Defendant Koffi, an individual, is a resident of Hampton, Georgia.

                Complaint, ¶ 2.

               Defendant Wosufia is a Georgia corporation whose agent, defendant Koffi,

                has a place of business at Lawrenceville, Georgia. Complaint, ¶ 3.

               Defendant CHR is a Minnesota corporation with a principal place of

                business in Roseville, Minnesota. Complaint, ¶ 4.

   b) Amount in controversy: The amount of damages Plaintiff seeks in the Civil Action is at

least $223,648.54. Complaint, ¶ 54. Hence, the amount in controversy in this Civil Action exceeds

the minimum sum or value of $75,000, exclusive of interest and costs, required for diversity

jurisdiction under 28 U.S.C. § 1332(a).



                                                  3
                                                                                           14449996.1
Title 28, United States Code, § 1446(c) (2), as relevant here, provides as follows:

                  (B) removal of the action is proper on the basis of an amount in
                  controversy asserted under subparagraph (A) if the district court
                  finds, by the preponderance of the evidence, that the amount in
                  controversy exceeds the amount specified in section 1332(a).

         Under the circumstances, based on the allegations in the Complaint, Defendant CHR

respectfully shows that the amount in controversy herein exceeds the $75,000 minimum threshold

prescribed by 28 U.S.C. § 1332(a) and that the parties are citizens of different states for purposes of

federal diversity jurisdiction and removal. The Civil Action is therefore removable pursuant to 28

U.S.C. §§1332(a), 1441(b) and 1446(c) (2) (B).

        3.       Non-Joinder of Defendants                      Amekousse         Koffi      and      Wosufia
                 Transportation, LLC

         “When a civil action is removed solely under section 1441(a), all defendants who have been

properly joined and served must join in or consent to the removal of the action.” 28 U.S.C.

§§1446(b)(2)(A). Here, the consents of defendants Koffi and Wosufia are not required for several

reasons. First, because, upon information and belief, they have not yet been served. See the

Worcester Superior Court’s docket sheet, Exhibit 2 hereto, which shows no return of service for

either Koffi or Wosufia.

         Second, as to Koffi, the Complaint alleges he was the truck driver for the corporate defendant

Wosufia, but there are no factual allegations or explanation as to why the individual Koffi, Wosufia’s

driver, could or should be personally liable on the claims alleged against Wosufia, or why Wosufia’s

corporate identity should be set aside and its employee-driver held personally liable on Ted’s claims

against that corporation.4 This is not a tort action for personal injuries arising from a truck accident.

The essence of Ted’s claims lies in breach of contract.


4
 CHR believes the likelihood of Koffi, the truck driver, still residing at his three-year old “last known mailing address,”
Complaint, ¶ 2, and responding to the Complaint is, at best, highly speculative, if not unrealistic.

                                                            4
                                                                                                                14449996.1
        Lastly, as to Wosufia, Ted’s alleges, “Wosufia’s USDOT, # 2441242 [is] (sic) inactive.”

Complaint, ¶12. Implicit in that allegation is that Wosufia is defunct and no longer an active trucking

business. Ted’s is correct. Confirming that fact, CHR attaches hereto as Exhibit 3 a copy of the

Federal Motor Carrier Safety Administration’s on-line data, as of July 1, 2019, pertaining to Wosufia

under “US DOT: 2441242,” the same number referenced in the Complaint. This data confirms not

only Ted’s allegation that Wosufia is not active, but also that it hasn’t been active since its insurance

was cancelled on October 22, 2016 and that its motor carrier authority was revoked on October 31,

2016—almost three years ago. Clearly, Ted’s naming of Wosufia as a defendant in the Civil Action

was not for any bona fide purpose. There is no reasonable likelihood or probability Wosufia will ever

respond to the Complaint.

        Thus, the only real “defendant” in this case is CHR. Hence, the consents of the other named

defendants to this removal under §§1446(b)(2)(A) are not required.

        4.      Venue - 28 U.S.C. §1441(a).

        Pursuant to 28 U.S.C. §§1441(a), Defendant CHR may remove the Civil Action to the district

court of the United States for the district in which it is now pending, to wit: The District of

Massachusetts, Central Division.

        5.      Other. After the filing of this Notice of Removal of the Civil Action with this

Court, (i) written notice of the filing of this Notice will be given by the attorney for Defendant

CHR to the Plaintiff and all other parties as provided by 28 U.S.C. §§1446(b), (ii) a certified copy

of this Notice will be filed with the Clerk of the Worcester Superior Court, Worcester County,

Massachusetts, and (iii) certified copies of all pleadings on file in said Worcester Superior Court,

will be filed with this Court.

        6.      Defendant CHR has good and sufficient defenses to Plaintiff’s claims in this action.



                                                   5
                                                                                                14449996.1
       7.      No previous application for the relief sought herein has been made to this or any

other court.

               WHEREFORE, Defendants C.H. Robinson Worldwide, Inc. and C.H. Robinson

Company, Inc. pray that this action be removed from the Worcester Superior Court, Worcester

County, Massachusetts, to the United States District Court for the District of Massachusetts.



                                              C.H. ROBINSON WORLDWIDE, INC. and C.H.
                                              ROBINSON COMPANY, INC.
                                              By their attorneys,

July 2, 2019                                  /s/ Wesley S. Chused
                                              Wesley S. Chused (BBO # 083520)
                                              wchused@preti.com
                                              Preti Flaherty Beliveau & Pachios LLP
                                              60 State Street, Suite 1100
                                              Boston, MA 02109
                                              (617) 226-3800




                                                  6
                                                                                                14449996.1
                                  CERTIFICATE OF SERVICE

       I, certify that this document, filed manually or through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants (see below) on this 2nd

day of July 2019.

       Caitlin D. Oliver, Esq.
       Patrick T. Matthews, Esq.
       Coastal Legal Affiliates, P.C.
       P.O. Box 1870
       Fall River, MA 02722
       Caitlin@FailRiverAttorneys.com

       AMEKOUSSE KOFFI
       460 Chastleton Drive
       Hampton, GA 30228

       WOSUFIA TRANSPORTATION, LLC
       c/o Amekousse Koffi, Registered Agent
       950 Herrington Road, Suite 183
       Lawrenceville, GA 30044



                                                       /s/ Wesley S. Chused
                                                       Wesley S. Chused




                                                   7
                                                                                               14449996.1
